The plaintiff in error, Elmer Adams, was convicted in the district court of Craig county upon an information which charged that in said county, on the 25th day of May, 1913, he did willfully, unlawfully, feloniously, and without justifiable or excusable cause, strike, cut, and stab one Moses Whitmire with a sharp and dangerous weapon, to wit, a knife, with the felonious intent to injure and do bodily harm, and was sentenced to serve a term of two years in the penitentiary. From this judgment he appealed by filing in this court on April 8, 1914, a petition in error with case-made.
No briefs have been filed, nor oral argument made. When the case was called for final submission, the Attorney General *Page 425 
filed a motion to affirm for failure to prosecute the appeal. We have examined the information, the instructions of the court, and the judgment and sentence, and we have discovered no material errors in these matters. Upon the record the motion to affirm will be sustained.
The judgment is therefore affirmed.
ARMSTRONG and FURMAN, JJ., concur.